Citation Nr: 1139487	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  09-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for a shell fragment wound of the left lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable, due to his service-connected disabilities; therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The issues of entitlement to service connection for a low back disorder and a left thigh disorder have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  


FINDING OF FACT

The medical evidence of record shows that the Veteran's service-connected shell fragment wound of the left lower extremity is manifested by minimal scarring and subjective complaints of pain and cramping.


CONCLUSION OF LAW

The criteria for a compensable evaluation for Muscle Group XI injury, residuals, shell fragment wound of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5311 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's left lower extremity claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, a letter dated in November 2007 satisfied the duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained and associated with the claims file.  In March 2010, the National Records Center informed VA that the Veteran's Social Security Administration records had been destroyed.  In April 2011, the Veteran testified at a hearing before the Board.  

VA examinations were provided to the Veteran in connection with his claim in December 2007 and January 2011.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's disability since the January 2011 VA examination.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking VA's determination).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a factual determination of the current severity of the disability.  Id. at 58.  Staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, entitlement to service connection for residuals of a shell fragment wound of the left calf was granted by an October 1970 rating decision and a 10 percent evaluation was assigned under Diagnostic Code 5311, effective July 25, 1970.  Following a June 1971 VA examination, the RO reduced the evaluation to a noncompensable rating effective October 1, 1971, in a July 1971 rating decision.  The Veteran filed his current claim for an increased evaluation in November 2007.

The Veteran was afforded a VA scars examination in December 2007.  The examiner noted that the Veteran did not have a shrapnel wound of the left calf; rather, he was the recipient of a gunshot wound while home on leave in January 1969.  The examiner further noted that the Veteran went on to finish his enlistment uneventfully, to include a tour in Vietnam, despite the minor injury caused by the gunshot wound; therefore, any residuals of the gunshot wound left him with no residuals of any clinical significance.  At the time of the examination, the Veteran reported some longstanding tingling of the left leg for which he previously underwent a private neurological evaluation, although no diagnosis was rendered and no treatment was required.  

Upon examination, the Veteran's gait was entirely normal and without any assistive device.  His left ankle moved entirely within normal limits.  Two scars were noted.  The first scar was posterior lateral and elliptical in shape and measured 1 centimeter at its widest.  The second scar was posterior medially and rectangular, with a long dimension of 3 centimeters and a short dimension of .75 centimeters.  Both scars were well-healed, atrophic, non-tender, and not underlying any structures.  

The Veteran was afforded a VA muscles examination in January 2011.  Subjectively, the Veteran complained of muscle cramps and stiffness in his left calf muscle.  He reported taking Tylenol for pain, which was mildly effective.  He indicated that he experienced intermittent mild-to-severe pain, without precipitating factors.  This pain prevented him from bicycling, standing more than an hour at a time, and sitting more than two hours at a time.  He denied surgery or other trauma to the left leg.  The Veteran did not wear a leg brace or use other assistive devices.  He worked as a minister and policeman, and reported being limited in duties and taking off from work frequently due to left leg pain.  

Upon objective examination, the Veteran exhibited a 2 centimeter by 1 centimeter scar on the middle aspect of his upper left leg and a 2 centimeter by 1 centimeter scar on the posterior aspect of the upper leg.  The scars were both well-healed, superficial, and slightly hypopigmented.  There was no tissue loss, muscle damage, adhesions, or tendon damage.  There was no evidence of bone neoplasm, joint damage, or nerve damage.  Although the Veteran complained of tightness and stiffness upon movement of the left leg from side to side during examination, there was no muscle herniation or loss of muscle tissue.  There was also no evidence of tenderness, inflammation, or redness.  However, there was swelling of the left leg down to the ankle, although the examiner did not specifically associate this finding with the Veteran's service-connected disability.  Range of motion testing revealed left ankle plantar flexion from zero to 45 degrees, with pain at 45 degrees; left ankle dorsiflexion from zero to 20 degrees, with pain at 20 degrees; left ankle eversion from zero to 20 degrees, with slight pain at 20 degrees; and left ankle inversion from zero to 30 degrees, with no pain.  Strength in the left leg was 5/5. 

At the Veteran's July 2011 Travel Board hearing, he described sporadic muscle cramps in his left leg which forced him to sit down for relief.  He described the episodes as a "serious spasm" in the calf muscle which caused problems bending his ankle and his foot downward, to the left, and to the right.  He indicated that this disability caused his occupational overtime to be cut down because he could not ride a bike or walk for extended periods of time, rendering him unable to earn an extra $300 to $400 monthly.  He further testified that sometimes his left leg swelled up for two days at a time and that he took Tylenol or aspirin for relief.  He also reported tingling and numbness in his foot and across his toes.  He indicated that he limps all the time due to his disability, causing back aches and stiffness in the inner part of his thigh.  

The Veteran additionally testified that he went to the Philadelphia VA Medical Center for regular treatment.  However, review of his VA treatment records through January 2011 reveals that the majority of his treatment had been for respiratory disorders, injuries of the upper extremities, obesity, and hypertension.  In a January 2010 treatment note, he denied any arthralgia or myalgia.  The Veteran was treated for contusions of the bilateral lower extremities, to include bilateral knee, leg, and hip pain, in January 2011 when he tripped and fell in a parking lot.  

Furthermore, although the Veteran testified at his July 2011 Travel Board hearing that his service-connected left leg disability caused his occupational overtime to be cut down because he could not ride a bike or walk for extended periods of time, rendering him unable to earn an extra $300 to $400 monthly, a review of his VA treatment records revealed that he incurred a hyperextension injury to the right wrist while at work in July 2010.  A March 2011 treatment note indicated that he was still on the "sick list" from his job due to the right wrist injury and working with a lawyer toward expected disability retirement.  An April 2011 note indicated that he was terminated from his position as a corrections officer as a result of having remained out on medical disability from employment due to his wrist injury.  A June 2011 note indicated that his employment status and pay were reinstated because his employer could not properly terminate him while on extended medical leave, and that he was advised to collect his pay and wait the process out until a retirement settlement could be made.  The fact that the Veteran has been on extended medical leave and awaiting retirement settlement due to a right wrist disability contradicts his testimony regarding his inability to work overtime due to his service-connected left leg disability.  

Muscle disabilities are rated as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).  Slight disability of muscles requires indications of minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in the muscle.  38 C.F.R. § 4.56(d)(1).  Moderate disability of muscles requires indications of entrance and/or exit scar, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  Moderately severe disability of muscles requires indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of the muscles requires ragged, depressed and adherent scars; loss of deep fascia or muscle substance or soft flabby muscles in the wound area; and severe impairment on tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, the following are also signs of severe muscle disability: (a) x- ray evidence of minute multiple scattered foreign bodies; (b) adhesion of the scar; (c) diminished muscle excitability on electrodiagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; (f) atrophy of muscle groups not in the track of the missile; or (g) induration or atrophy of an entire muscle following simple piercing by a projectile.

The left leg disability on appeal is currently rated under Diagnostic Code 5311, for injury to Muscle XI.  38 C.F.R. § 4.73, Diagnostic Code 5311.  Under Diagnostic Code 5311, Muscle Group Muscle XI involves the posterior and lateral crural muscles, and muscles of the calf.  Functions of Muscle Group XI include stabilization of the arch, flexion of the toes, and flexion of the knee.  For this muscle group, a noncompensable evaluation is warranted for slight disability, a 10 percent evaluation is warranted for moderate disability, a 20 percent evaluation is warranted for moderately severe disability, and a 30 percent evaluation is warranted for severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5311.

The medical evidence of record shows that the Veteran's service-connected left leg disability is manifested by minimal scarring and subjective complaints of pain and cramping.  There is no evidence of fascial defect, atrophy, or impaired tonus, and no objective impairment of function or metallic fragments retained in the muscle.  At the time of his January 2011 VA muscle examination, the Veteran exhibited full ranges of motion with respect to ankle plantar flexion and dorsiflexion, with pain noted only at the end of the range of motion.  Muscle strength was 5/5.  There is no medical evidence of record that the Veteran's left leg disability has ever been manifested by loss of deep fascia or muscle substance, loss of muscle resistance, or reduced strength.  Accordingly, the Veteran's left leg muscle symptoms result in no more than a slight muscle disability.  38 C.F.R. § 4.56(d)(2).  As such, a compensable evaluation is not warranted for the Veteran's left leg muscle disability under Diagnostic Code 5311.

The medical evidence of record shows that the Veteran has two left leg scars that are related to his service-connected left leg disability.  However, a separate compensable evaluation is not warranted for these scars as they do not exceed 6 square inches in area, are not unstable, are not painful on examination, and do not cause limitation of motion.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2010).

After a review of the evidence, there is no medical evidence of record that would warrant a compensable rating for the Veteran's left leg disability under any rating criteria at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered the Veteran's statements that he has experienced left lower extremity symptomatology greater than contemplated by his currently-assigned ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the medical findings, which directly address the criteria under which the service-connected disability is evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  In addition, as discussed above, the Board emphasizes that the Veteran's own testimony of the hardships caused by his service-connected disability contradict the information contained in his VA treatment records.  His reporting has therefore been inconsistent.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that credibility may be impeached by a showing of inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating for his left leg disability inadequate.  The Veteran's left leg disability was evaluated under 38 C.F.R. § 4.73, Diagnostic Code 5311, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's left leg disability is manifested minimal scarring and subjective complaints of pain and cramping.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his left leg disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of Muscle Group XI injuries, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable percent rating for the Veteran's left leg disability more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.73, Diagnostic Code 5311.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence of record does not show findings that meet the criteria for a rating in excess of 10 percent, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.


ORDER

A compensable evaluation for a shell fragment wound of the left lower extremity is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


